Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1.  Applicant’s election without traverse of Group I and species (AAV2 and AAV5; shRNA targeting AAV rep mRNA; BAC) in the reply filed on 5/11/2022 is acknowledged.
Claims 18, 26, 29, 30, 32, 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/11/2022.
Claims 1-17, 19-25, 27, 28, 31, 34 are under consideration.

Priority
2. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/955992, filed on 4/18/2018.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 11/13/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. The drawings are objected to because:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings such as Figure 3 and 4 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5. The disclosure is objected to because of the following informalities: 
The use of the trademarked terms has been noted in this application on pages 68, 70. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 19, 27, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	See claims 19, 27, 34 as submitted 11/13/2020.
	As to claim 19, 27, the claims recite the limitation "the shRNA…".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 34, it is not clear what structural components signify the replication defective AAV vector particle, as the particle is only required to include the vector components as recited in claim 21 (vector; non-mammalian origin of replication; AAV rep/cap; helper virus).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

7. Claims 1-17, 19, 20, 31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1-17, 19, 20, 31 recite producer cell or packaging cell.
Such a recitation reads on cells and, thus, human organisms. To overcome this rejection, the claims should recite “an isolated adeno-associated virus (AAV) producer cell” or “an isolated AAV packaging cell”.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claims 1-7, 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grimm et al. (US20040209364)(cited in applicant’s IDS submitted 11/13/2020).
See claims 1-7, 14-16 as submitted 11/13/2020.
Grimm et al. teaches: cell with AAV vector packaging plasmid [0013](as recited in claim 1); wherein plasmid comprises rep, cap, helper sequences; complete AAV genome (abstract). As Grimm et al. teaches such a plasmid comprising all said components and also teaches wherein AAVs integrate into the host cell genome at a specific site on chromosome 19 [0002], Grimm et al. is interpreted to teach or suggest or read upon “wherein said nucleic acid sequences are all integrated together at a single locus within the AAV producer cell genome” as recited in claim 1).
Grimm et al. also teaches: AAV-2 [0003]; AAV-5; from different serotypes [0010](as recited in claims 2, 3); from adenovirus [0011](as recited in claim 4); from E2A, E4, VA [0015](as recited in claim 5); use of CMV promoter [0016](as recited in claims 6, 7); gene for HPV type 16 capsid [0024](reading on transgene as recited in claim 14); use of ITR flanking transgene [0024](as recited in claim 15); mammalian cell [0013](as recited in claim 16).
Thus, Grimm et al. anticipates or renders obvious the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. as applied to claims 1-7, 14-16 above and further in view of Zhang et al. (US20020182723)(See PTO-892: Notice of References Cited).
See claims 8, 9 as submitted 11/13/2020.
See the teachings of Grimm et al. above. It is noted Grimm et al. already teaches use of tetracycline-regulatable promoter systems [0013].
Grimm et al. does not teach: Tet operon; which additionally comprises a tetracycline resistance operon repressor protein (TetR).
Zhang et al. teaches: producing particles [0003]; including use of AAV [0229]; two regulatory elements derived from the tetracycline resistance operon of E. coli. The tetracycline operator sequence to which the tetracycline repressor binds, and the tetracycline repressor protein [0291].
One of ordinary skill in the art would have been motivated to use components as taught by Zhang et al. with the system as taught by Grimm et al. Grimm et al. teaches producing AAV particles including using tetracycline-regulatable promoter systems, and Zhang et al., which also teaches producing particles, teaches such a promoter system (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for components as taught by Zhang et al. with the system as taught by Grimm et al. There would have been a reasonable expectation of success given the underlying materials and methods (producing particles as taught by Grimm et al. and Zhang et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al. as applied to claims 1-7, 14-16 above and further in view of Enenkel et al. (US20110312029)(See PTO-892: Notice of References Cited).
See claims 10-13 as submitted 11/13/2020.
See the teachings of Grimm et al. above. It is noted Grimm et al. teaches or suggests use of gene coding for marker to prove successful introduction of plasmid into cell [0016].
Grimm et al. does not teach: insulator; wherein an insulator is present between each of the nucleic acid sequences; which additionally comprises a selectable marker; wherein the selectable marker is an amplifiable selection marker.
Enenkel et al. teaches: vectors and regulatory elements (abstract); improving expression using regulatory elements such as insulators (abstract); placed on either or both sides of transcription unit in one or more copies [0066]; use of selection marker for positive selection of host cell [0109]; including amplifiable selectable marker [0109].
One of ordinary skill in the art would have been motivated to use components as taught by Enenkel et al. with the system as taught by Grimm et al. Grimm et al. teaches vectors and use of additional elements such as markers, and Enenkel et al., which also teaches vectors and additional elements, teaches such a known marker and the advantages of using components known and used in the art with vector constructs (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using components as taught by Enenkel et al. with the system as taught by Grimm et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Grimm et al. and Enenkel et al.) and methods (vector construction and particle formation as taught by Grimm et al. and Enenkel et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 21-24, 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (“BAC TG-EMBED: one-step method for high-level, copy- number-dependent, position-independent transgene expression,” Nucleic Acids Research, Vol. 38, No. 11: e127 (2010))(See PTO-892: Notice of References Cited) in view of Grimm et al. (cited above).
See claims 21-24, 31, 34 as submitted 11/13/2020.
See also the 35 U.S.C. 112(b) rejection above.
Bian et al. teaches: high-level, reproducible mini-gene expression (abstract); including BACs as cloning vector (interpreted to have a non-mammalian origin of replication)(p. 2); for high level expression of multiple mini-genes, providing improved expression of both single and multiple transgenes (abstract); including wherein BACs can carry 100-300kb of genomic DNA insertions (p. 4)(as recited in claims 21, 23, 24).
Bian et al. does not teach AAV sequences rep/cap; helper virus; DNA genome.
See the teachings of Grimm et al. above.
One of ordinary skill in the art would have been motivated to use sequences as taught by Grimm et al. with the system as taught by Bian et al. Bian et al. teaches use of vector for gene expression, and Grimm et al., which also teaches use of vectors for gene expression, teaches such genes (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to claim 31, it is noted Grimm et al. teaches packaging cell; as well as chromosome integration.
As to claim 34, see the U.S.C. 112(b) rejection above. As Bian et al. in view of Grimm et al. teach the vector as recited in claims 21, 32 (incorporated into claim 34) as well as introduction into cell and chromosome integration and particle production, the claim is considered to be taught or suggested by Bian et al. in view of Grimm et al., especially in view of the 35 U.S.C. 112(b) rejection (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) ... II. ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE: "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector as taught by Grimm et al. with the system as taught by Bian et al. There would have been a reasonable expectation of success given the underlying materials (vectors as taught by Bian et al. and Grimm et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claims 1-17, 19-25, 27, 28, 31, 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10858631. 
See claims 1-17, 19-25, 27, 28, 31, 34 as submitted 11/13/2020.
See also the 35 U.S.C. 112(b) rejection above.
Claims 1-32 of U.S. Patent No. 10858631 recite an isolated adeno-associated virus (AAV) producer cell comprising nucleic acid sequences encoding: AAV rep/cap gene; helper virus genes; and a DNA genome of an AAV vector particle, wherein said nucleic acid sequences are all integrated together at a single locus within the AAV producer cell genome; and wherein the cell further comprises a nucleic acid sequence encoding a short hairpin RNA (shRNA) targeting an AAV rep mRNA molecule encoded by the AAV rep gene and an inducible promoter operably linked to the nucleic acid sequence encoding the shRNA; wherein the AAV nucleic acid sequences are derived from AAV2, AAV5; wherein the helper virus genes are derived from adenovirus; wherein the helper virus genes comprise all or part of E4, E2a and VA genes derived from adenovirus; which additionally comprises a transcription regulation element; wherein the transcription regulation element is a CMV promoter; wherein the transcription regulation element additionally comprises at least one Tet operon; which additionally comprises a tetracycline resistance operon repressor protein (TetR); which additionally comprises an insulator; wherein an insulator is present between each of the nucleic acid sequences; which additionally comprises a selectable marker; wherein the selectable marker is an amplifiable selection marker; which additionally comprises one or more transgenes; wherein the DNA genome of the AAV vector particle comprises one or more transgenes encoded between two AAV ITRs; wherein the cell is a mammalian cell; wherein the cell further comprises nucleic acid sequences encoding: an adenovirus E1A gene; an shRNA targeting an adenovirus E1A mRNA molecule encoded by the adenovirus E1A gene; and an inducible promoter operably linked to the nucleic acid sequence encoding the shRNA targeting the adenovirus E1A mRNA molecule; wherein the cell further comprises a nucleic acid sequence of the shRNA targeting the AAV rep mRNA molecule or an E1A mRNA molecule, wherein the nucleic acid sequence is micro-RNA adapted for transcription by RNA polymerase II; wherein the inducible promoter is a Tet-responsive promoter, optionally wherein the Tet-responsive promoter is a Ptet-T6 promoter; a nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA, characterized in that said nucleic acid vector comprises nucleic acid sequences encoding: Adeno-associated virus (AAV) rep/cap gene, and helper virus genes, wherein the nucleic acid sequences encoding the AAV rep/cap gene and each of the helper virus genes are arranged as individual expression cassettes within the nucleic acid vector; and wherein the nucleic acid vector further comprises a nucleic acid sequence encoding a short hairpin RNA (shRNA) targeting an AAV rep mRNA molecule encoded by the AAV rep gene and an inducible promoter operably linked to the nucleic acid sequence encoding the shRNA; which additionally comprises a nucleic acid sequence which encodes the DNA genome of the AAV vector particle; wherein the vector is selected from: a bacterial artificial chromosome; wherein the vector is a bacterial artificial chromosome; wherein the nucleic acid vector further comprises nucleic acid sequences encoding: an adenovirus E1A gene; an shRNA targeting an adenovirus E1A mRNA molecule encoded by the adenovirus E1A gene; and an inducible promoter operably linked to the nucleic acid sequence encoding the shRNA targeting the adenovirus E1A mRNA molecule; wherein the nucleic acid vector further comprises a nucleic acid sequence of the shRNA targeting the AAV rep mRNA molecule or the E1A mRNA molecule, wherein the nucleic acid sequence is micro-RNA adapted for transcription by RNA polymerase II; wherein the inducible promoter is a Tet-responsive promoter, optionally wherein the Tet-responsive promoter is a Ptet-T6 promoter; method of producing a stable AAV packaging cell line, comprising: (a) introducing the nucleic acid vector of claim 20 into a culture of mammalian host cells; and (b) selecting within the culture for a mammalian host cell which has the nucleic acid sequences encoded on the vector integrated into an endogenous chromosome of the mammalian host cell; wherein the mammalian cell is a HEK 293 cell; isolated AAV packaging cell obtained by the method of claim 27; a method of producing a replication defective AAV vector particle, comprising: (a) introducing the nucleic acid vector of claim 20 into a culture of mammalian host cells; (b) selecting within the culture for a mammalian host cell which has the nucleic acid sequences encoded on the vector integrated into an endogenous chromosome of the mammalian host cell; and (c) further culturing the selected mammalian host cell under conditions in which the replication defective AAV vector particle is produced; additionally comprising isolating the replication defective AAV vector particle; a replication defective AAV vector particle obtained by the method of claim 30. 
Further a method of making a cell and vector renders the cell and vector obvious.
The patented subgenus claims (i.e., an isolated adeno-associated virus (AAV) producer cell comprising nucleic acid sequences encoding: AAV rep/cap gene; helper virus genes; and a DNA genome of an AAV vector particle, wherein said nucleic acid sequences are all integrated together at a single locus within the AAV producer cell genome; and wherein the cell further comprises a nucleic acid sequence encoding a short hairpin RNA (shRNA) targeting an AAV rep mRNA molecule encoded by the AAV rep gene and an inducible promoter operably linked to the nucleic acid sequence encoding the shRNA) anticipate the instant genus claims (i.e., An adeno-associated virus (AAV) producer cell comprising nucleic acid sequences encoding: 5 AAV rep/cap gene; helper virus genes; and a DNA genome of an AAV vector particle, wherein said nucleic acid sequences are all integrated together at a single locus within the AAV producer cell genome), and a patent to the instant genus claims would, necessarily, extend the rights of the already patented sub-genus claims should the instant genus claims issue as a patent.

13. Claims 1, 6, 7, 10-14, 16, 21-24, 31, 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/284848.
See claims 1, 6, 7, 10-14, 16, 21-24, 31, 34 above.
Claims 1-35 of copending Application No. 17/284848 recite an adeno-associated virus (AAV) vector producer cell comprising nucleic acid sequences encoding: AAV rep and cap genes, helper virus genes, and a DNA genome of the AAV vector; wherein the AAV rep gene comprises an intron, said intron comprising a transcription termination sequence with a first recombination site located upstream and a second recombination site located downstream of said transcription termination sequence; and wherein said nucleic acid sequences are all integrated together at a single locus within the AAV vector producer cell genome; CMV promoter; insulator; marker; transgenes; cell; nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA; BAC; cell; vector.
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 1, 6, 7, 10-14, 16, 21-24, 31, 34 and claims 1-35 of copending Application No. 17/284848 recite an adeno-associated virus (AAV) producer cell comprising nucleic acid sequences encoding: AAV rep/cap gene; helper virus genes; and a DNA genome of an AAV vector particle, wherein said nucleic acid sequences are all integrated together at a single locus within the AAV producer cell genome; CMV promoter; insulator; marker; transgenes; cell; nucleic acid vector comprising a non-mammalian origin of replication and the ability to hold at least 25 kilobases (kb) of DNA; BAC; cell; vector.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14. Claims 2-5, 8, 9, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/284848 as applied to claims 1, 6, 7, 10-14, 16, 21-24, 31, 34 above and further in view of Grimm et al. and Zhang et al. (cited above).
See claims 2-5, 8, 9, 15 as submitted 11/13/2020.
See the recitations of claims 1-35 of copending Application No. 17/284848 above.
Claims 1-35 of copending Application No. 17/284848 do not recite AAV2; AAV5; adenovirus; E4, E2a and VA; Tet operon; TetR; flanking ITRs.
See the teachings of Grimm et al. and Zhang et al. above.
One of ordinary skill in the art would have been motivated to use vector and components as taught by Grimm et al. and Zhang et al. with the claims 1-35 of copending Application No. 17/284848. Claims 1-35 of copending Application No. 17/284848 recite vector particle, and Grimm et al. and Zhang et al., which also teaches vector particle, teach such a vector and the advantages of including said components for use in vector particles (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using vector and components as taught by Grimm et al. and Zhang et al. with the claims 1-35 of copending Application No. 17/284848. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
15. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648